Filed 12/22/15 P. v. Guzman CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D068677

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD260516)

JESSE GUZMAN,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Eugenia

Eyherabide, Judge. Affirmed.

         John L. Staley, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         A jury convicted Jessie Guzman of attempted robbery (Pen. Code,1 §§ 211/664)

and providing false information to a police officer (§ 148.9, subd. (a)). The jury also

found not true an allegation that Guzman used a deadly weapon in the commission of the



1        All further statutory references are to the Penal Code unless otherwise specified.
attempted robbery (§ 1192.7, subd. (c)(23)). The court thereafter found true three prison

priors (§ 667.5, subd. (b)); two serious felony prior convictions (§ 667, subd. (a)) and two

serious/violent felony (strike) priors (§§ 667, subds. (b)-(i)).

       At sentencing the court struck the prison priors and one of the strike priors.

Guzman was sentenced to a determinate term of 14 years in prison. Guzman filed a

timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende) indicating he has not been able to identify any reasonably arguable

issue for reversal on appeal. Counsel asks this court to review the record for error as

mandated by Wende. We offered Guzman the opportunity to file his own brief on appeal

but he has not responded.

                                 STATEMENT OF FACTS

       The victim in this case, Elroy Simmons was a security guard in downtown San

Diego. At about 3:50 a.m., on January 22, 2015, Simmons was near Fifth Street and F

Street when he was approached by Guzman. Guzman demanded that Simmons give him

Simmons's cell phone. Simmons told Guzman to leave.

       Simmons called 911. He was again approached by Guzman who continued to

demand the cell phone. Simmons again refused and Guzman threatened to "cut" him.

Ultimately Guzman produced a knife.

       When Simmons's supervisor approached the two men, Guzman ran away.

Guzman was arrested shortly thereafter, but no knife was found. Guzman gave the

officer a false name and date of birth.

                                               2
       No evidence was presented by the defense.

                                      DISCUSSION

       As we have indicated, appellate counsel has filed a brief pursuant to Wende, supra,

25 Cal. 3d 436 indicating he has been unable to identify any reasonably arguable issue for

reversal on appeal. Unfortunately, counsel has not complied with the requirements of

Anders v. California (1967) 386 U.S. 738 (Anders) and has not offered any possible, but

not arguable issues to assist the court in its review of the record for error. However, we

have reviewed the entire record and have not been able, through our own examination, to

discover any reasonably arguable issue for reversal on appeal. We can confidently state

the absence of offering "possible, but not arguable issues" has not adversely impacted our

search for error in this record. Thus, although we are not pleased with counsel's briefing,

we are satisfied that on this record Guzman has received competent representation on this

appeal.

                                      DISPOSITION

       The judgment is affirmed.


                                                                  HUFFMAN, Acting P. J.

WE CONCUR:


                        NARES, J.


                   O'ROURKE, J.




                                             3